Case 3:20-cv-00473-RGJ-CHL Document 25 Filed 04/28/21 Page 1 of 5 PageID #: 181




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION
                          CIVIL ACTION NO. 3:20-CV-473-RGJ-CHL

  ANGELA KEENER                                                                            Plaintiff

  v.

  DOLLAR GENERAL CORPORATION                                                             Defendant

                                            * * * * *

                          MEMORANDUM OPINION AND ORDER

        Defendant has moved for leave to file a third-party complaint [DE 19]. The matter is ripe.

 [DE 20; DE 21]. For the reasons below, Defendant’s Motion [DE 19] is GRANTED.

                                     I.      BACKGROUND

        On August 25, 2019, Plaintiff “was injured when she fell on the premises of Dollar General

 located at 9308 Blue Lick Road, Jefferson County, Kentucky 40229.” [DE 1-1 at 5]. Plaintiff

 alleges that her “fall” and “resulting injuries and damages were caused and brought about by the

 negligence and carelessness of the Defendants in creating and allowing the unreasonably

 dangerous conditions to exist.” Id. at 6. She alleges that “[a]s a direct and proximate result of

 Defendants’ negligence, and further as a substantial factor of same, the Plaintiff was caused to

 suffer severe and permanent physical injuries and damages.” Id.

        Plaintiff filed this negligence suit against Defendant in Jefferson County Circuit Court. Id.

 Defendant removed the suit to this Court. [DE 1]. Defendant now moves for leave to file a third-

 party complaint against L Zeller, LLC, and Sharon Landrum Realty, Inc., the parties it alleges are

 responsible under Defendant’s lease agreement for maintaining the condition of the property,

 including the ramp where Plaintiff allegedly fell. [DE 19 at 58 (“Dollar General Partners is not

 responsible for the maintenance and repair of the structure of the premises, including the floors.

                                                 1
Case 3:20-cv-00473-RGJ-CHL Document 25 Filed 04/28/21 Page 2 of 5 PageID #: 182




 As such, to the extent Plaintiff claims that her injuries were caused by the structure of the walkway

 ramp itself, any responsibility falls to the premise’s owners, L Zeller LLC and Sharon Landrum

 Realty, Inc”)].

                                          II.     STANDARD

         A defendant may serve a “complaint on a nonparty who is or may be liable to it for all or

 part of the claim against it.” Fed. R. Civ. P. 14(a)(1). “A third party complaint may be maintained

 in those cases where the third party defendant would be liable secondarily to the original defendant

 in the event the original defendant is held liable to the plaintiff.” Baker v. Moors, 51 F.R.D. 507,

 509 (W.D.Ky. 1971); see Amer. Zurich Ins. Co. v. Cooper Tire & Rubber Co., 512 F.3d 800, 805

 (6th Cir.2008) (“The purpose of Rule 14 is to permit additional parties whose rights may be

 affected by the decision in the original action to be joined so as to expedite the final determination

 of the rights and liabilities of all the interested parties in one suit”).

         When, as here, a defendant seeks to file a third-party complaint more than fourteen days

 after filing its original answer, it must first request the court’s permission. Fed. R. Civ. P. 14(a)(1).

 The decision whether to grant leave to file a third-party complaint is within the discretion of the

 trial court. Gutierrez-Morales v. Planck, 318 F.R.D. 332, 334 (E.D. Ky. 2016) (citing Gen. Elec.

 Co. v. Irvin, 274 F.2d 175, 178 (6th Cir. 1960). The timeliness of such a motion is “an urgent factor

 governing the exercise of such discretion.” Gen. Elec., 274 at 178. “Timely motions for leave to

 implead third parties should be freely granted unless to do so would prejudice the plaintiff, unduly

 complicate the trial, or would foster an obviously unmeritorious claim.” Gutierrez-Morales 318

 F.R.D. at 334 (internal quotation marks, citation, and formatting omitted).




                                                      2
Case 3:20-cv-00473-RGJ-CHL Document 25 Filed 04/28/21 Page 3 of 5 PageID #: 183




                                             III.    DISCUSSION

         Defendant argues that impleader is proper because Third-Party Defendants are responsible

 for maintaining the condition of the property:

         The design and the flooring material used in the construction of the interior
         walkway ramp where Plaintiff allegedly fell is under the control of Third-Party
         Defendants, not Dollar General Partners. Dollar General Partners has no authority
         or responsibility to alter the premises, including the subject interior walkway ramp.
         To the extent that Plaintiff is alleging that there is a structural defect in the interior
         walkway ramp or that the flooring material is dangerous, any and all responsibility
         is attributed to Third-Party Defendants.

 [DE 19-1 at 63].

         Plaintiff objects to impleader for three reasons. First, Plaintiff argues that the proximate

 cause of her injuries was not a structural defect, but “Defendant Dollar General’s failure to

 maintain the interior of the premises by not keeping proper safety precautions in a reasonably safe

 condition including the adhesive tape on the ramp and lack of warning signs at or near the subject

 ramp.” [DE 20 at 84]. Second, Plaintiff argues that impleader is improper because “Defendant

 Dollar General has failed to meet its affirmative obligations as a Plaintiff [sic] pursuant to both

 CertainTeed Corp. v Dexter, 330 S.W.3d 54, Ky., (2010) and Jewish v [sic] v. House, 2017-SC-

 000440-DG.” Id. at 85. And third, Plaintiff argues that Defendant is “attempting to seek an

 apportionment (by third party complaint) after the Plaintiff’s statute of limitation has run as a last-

 ditch effort to avoid liability.” Id.

         The Court will grant Defendant’s Motion. Defendant’s Motion is timely as it was filed

 within the timeframe established by the Court’s Scheduling Order. [DE 14]. Plaintiff has not

 argued and the Court does not find that impleader would prejudice her, unduly complicate the trial,

 or foster an obviously unmeritorious claim. See Gutierrez-Morales, 318 F.R.D. at 334. Although

 Plaintiff argues that the proximate cause of her injuries was not a structural defect, Plaintiff’s



                                                     3
Case 3:20-cv-00473-RGJ-CHL Document 25 Filed 04/28/21 Page 4 of 5 PageID #: 184




 expert concluded that the “‘ramp’s slope is excessively steep and does not comply with applicable

 building or accessibility code or Kentucky standards of safety making it unreasonably dangerous

 and unsafe.’” [DE 21 at 90]. Based on Plaintiff’s expert’s conclusion in his report, it appears as

 though Third-Party Defendants—who are responsible for maintaining in “good condition” the

 floors of the premises rented by Defendant—“may be liable” to Defendant for “all or part of the

 claim against it.” Fed. R. Civ. P. 14(a)(1). As a result, impleader is proper.

        Plaintiff’s remaining arguments are also unpersuasive. Plaintiff cites CertainTeed Corp.

 v. Dexter, 330 S.W.3d 64, 74 (Ky. 2010) and Jewish Hosp. & St. Mary’s Healthcare, Inc. v. House,

 563 S.W.3d 626, 631 (Ky. 2018) presumably to suggest that Defendant has failed to satisfy the

 standard for obtaining an apportionment instruction. But, as no proof has yet been presented to a

 jury in this case, it is premature and unnecessary for the Court to consider whether an

 apportionment instruction is merited.

        Finally, as to Plaintiff’s statute of limitations argument, she has cited no authority requiring

 a federal court to deny impleader if it is requested after the statute of limitations has run on the

 plaintiff’s claim. Indeed, the weight of authority on this issue seems to be against her position.

 See Elliott v. Illinois Cent. R.R. Co., No. 219CV02807TLPCGC, 2020 WL 4496518, at *4 (W.D.

 Tenn. Aug. 4, 2020) (“The running of the statute of limitations on any claim that plaintiff might

 have against a third-party defendant also should have no effect on defendant’s right to implead”)

 (quoting 6 Wright, Miller, & Kane, Fed. Prac. & Proc. Civ. § 1447 (3d ed. 2008)); see also Parks

 v. United States, 784 F.2d 20, 24 (1st Cir. 1986) (“It is well established that a defendant may, as

 third-party plaintiff, implead a party that the plaintiff could not sue directly, the claim against the

 third-party defendant inuring to the benefit of the third-party plaintiff and not to the original

 plaintiff”); Shouey ex rel. Litz v. Duck Head Apparel Co., 49 F. Supp. 2d 413, 423 (M.D. Pa. 1999)



                                                   4
Case 3:20-cv-00473-RGJ-CHL Document 25 Filed 04/28/21 Page 5 of 5 PageID #: 185




 (“[A] claim [for indemnity, contribution, or reimbursement] does not accrue for purposes of a

 statute of limitations until the third party plaintiff becomes obligated, either by judgment or by

 settlement, to pay the original plaintiff”); E. Mississippi Elec. Power Ass’n v. Porcelain Prod. Co.

 (Inc.), 757 F. Supp. 748, 756 (S.D. Miss. 1990) (collecting cases for the proposition that “a cause

 of action for indemnity does not accrue until the loss or damage actually occurs, and that loss or

 damage does not occur until such time as the indemnitee’s liability to the injured party has been

 determined”).

                                      IV.     CONCLUSION

        Having thus considered the parties’ filings and the applicable law, and being otherwise

 sufficiently advised, the Court ORDERS AS FOLLOWS:

        1) Defendant’s Motion For Leave to File Third-Party Complaint [DE 19] is GRANTED.




                                                                      April 28, 2021




                                                  5
